DETAILED ACTION
Reissue
The present reissue application is directed to US 9,575,418 B2 (“418 Patent”). 418 Patent issued on February 21, 2017 with claims 1-22 from application 14/850,997 filed on September 11, 2015, which is a continuation of parent application 13/460,239 filed on April 30, 2012 (now US 9,176,397 B2), and claims priority to provisional application 61/480,163 filed on April 28, 2011.
This application was filed on February 21, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 418 Patent.
The most recent amendment was filed on January 15, 2021. The status of the claims is:
Amended: 1, 2, 4, 6, 11, and 21
Original: 3, 5, 7-10, 12-20, and 22
This is a final Office action.
References and Documents Cited in this Action
418 Patent (US 9,575,418 B2)
Kroeker (US 2001/0041122 A1)
Thakur (US 2007/0134821 A1)
Saeki (US 6,338,626 B1)
De Boer (US 2009/0027649 A1)
Salek (US 2009/0110532 A1)
	Response (Applicant’s response filed on January 15, 2021)
American Heritage Dictionary (“Transfer,” The American Heritage Dictionary of the English Language, edited by Editors of the American Heritage Dictionaries, Houghton Mifflin, 6th edition, 2016)
Claim Amendment
Examiner objects to the claim amendment filed on January 15, 2021. 37 CFR 1.173(d) states that matter to be omitted by reissue must be enclosed in brackets, not strikethrough or double brackets. See claims 2, 4, 6, and 11 in particular. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the second handling robot is arranged to receive the clamped substrate, e.g. from the first handling robot, via the first passage” in lines 4-5 of the claim. The claim is indefinite because the language “e.g.” makes it unclear whether the claim scope includes 
	Claim 21 recites that “the method is performed by an apparatus comprising…” but does not recite any method steps. The claim recites that “a load lock chamber transferring the target into and out of the vacuum chamber” and “a plurality of handling robots transferring the targets” are part of the apparatus but does not recite any actual steps for transferring the target. The claim is indefinite because it is unclear whether the claims recites a method or an apparatus. Claim 22, which depends on claim 21, does recite that “the second handling robot performs a sequence of” various receiving and transferring steps, but claim 22 is also indefinite because it is unclear whether all of the apparatus elements recited in parent claim 21 are required in a method comprising the several steps recited in claim 221. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “substrate transfer system” (see claims 1, 2, 3, 20, and 21) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “substrate transfer” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recited “substrate transfer system” is equivalent to “means for substrate transfer.”
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“substrate transfer system”:  substrate transfer system 350 comprising horizontal transfer robot (HTR) 650 as shown in Figures 7, 8a, and 8b and described in column 14, lines 29-67; column 15, lines 1-32. 
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may amend the claim limitations(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitation(s) recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 4, 7, 9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroeker in view of Thakur.
Regarding claims 1 and 21 (as well as claim 21 may be understood with respect to 35 U.S.C. 112(b) as discussed above), Kroeker discloses an apparatus (see Figures 2-4 and 13) for transferring a target from a substrate transfer system (i.e., elements including an atmospheric robot 702 shown in Figure 13; paragraph [0059]) to a vacuum chamber (i.e., process chamber 249 in Figure 2; paragraph [0031]),
the target comprising a substrate (i.e., wafer 250) or a substrate support structure onto which a substrate has been clamped,
the apparatus comprising:
a load lock chamber (i.e., load lock 200) for transferring the target into and out of the vacuum chamber, the load lock chamber comprising a first wall having a first passage (i.e., loading aperture 266; paragraph [0055]) therein providing access between a robot space (i.e., the area outside of the load lock) and the interior of the load lock chamber, and a second wall having a second passage (i.e., aperture 248; paragraphs [0031]-[0032]) therein providing access between the interior of the load lock chamber 200 and the vacuum chamber 249; and
a handling robot (i.e., transfer robot 204) movable within the load lock chamber to access the first passage 266 of the load lock chamber and the second passage 248 of the load lock chamber for access to the vacuum chamber (i.e., Figures 4A-4C show blade 262 of handling robot 204 receiving a wafer 250 via the first passage from an atmospheric robot blade 285, and Figure 4D shows blade 262 of handling robot 204 moving the wafer 250 into the vacuum chamber via the second passage; paragraphs [0033], [0040], and [0041]). 

    PNG
    media_image1.png
    604
    875
    media_image1.png
    Greyscale

Kroeker’s robot 204 “accesses” aperture 266 at least in the sense that robot 204 can receive a substrate passed through aperture 266 by another robot. The claim in view of 418 Patent specification does not specifically recite that the second handling robot itself must be capable of traveling through both apertures. Figures 13a-b and 14 of 418 Patent, for example, similarly shows a handling robot 701 within the load lock chamber receiving a substrate that is passed through the aperture by a different robot 401.
Kroeker also discloses an alternative embodiment in Figure 11 with a first passage 506 of the load lock chamber (paragraph [0054]) instead of first passage 266 as shown in Figure 2. Examiner notes that this alternative embodiment would also apply to the claims in the same way as discussed with respect to Figure 2 of Kroeker since the embodiment also includes all of the elements and limitations discussed above.

    PNG
    media_image2.png
    435
    877
    media_image2.png
    Greyscale


Regarding the 35 U.S.C. 112(f) limitation “substrate transfer system,” Examiner submits that the atmospheric robot 702, which Kroeker discloses may travel on a horizontal track 704 such as shown in Figure 13, is equivalent or substantially similar to the structure of the substrate transfer system comprising horizontal transfer robot 650 such as shown in Figure 7 of 418 Patent.


    PNG
    media_image3.png
    508
    631
    media_image3.png
    Greyscale

Further regarding claims 1 and 21, Kroeker discloses a substrate transfer system (including an atmospheric robot outside of the load lock chamber) and a handling robot movable within the load lock chamber but does not specifically disclose a further handling robot movable within the robot space to access the substrate transfer system and the first passage of the load lock chamber. In other words, Kroeker does not specifically disclose a “first” handling robot between the substrate transfer system and the first passage of the load lock chamber). Rather, Kroeker discloses that the atmospheric robot of the substrate transfer system passes the wafer directly to the robot in the load lock chamber (corresponding to the “second” robot recited in the claim). 


    PNG
    media_image4.png
    891
    699
    media_image4.png
    Greyscale


Regarding claim 4, in the apparatus described by Kroeker in view of Thakur, Kroeker further discloses that the second handling robot comprises a moveable body that is adapted for controllable horizontal movement within the load lock chamber to access the first passage of the load lock chamber and the second passage of the vacuum chamber (i.e., Figure 4A-D shows blade 262 of handling robot 204 horizontally moving the wafer 250 from the first passage into the vacuum chamber via the second passage; paragraphs [0033], [0040], and [0041]; see also Figure 3).
Regarding claim 7, in the apparatus described by Kroeker in view of Thakur, Kroeker discloses that the first wall (i.e., the wall with first passage 266 in Figure 2) and the second wall (i.e., the wall with second passage 248 in Figure 2 or second passage 506 in Figure 11) are across from each other rather than adjacent walls arranged at a substantially right angle. However, it would have been obvious to a person of ordinary skill in the art to arrange the walls at a right angle (e.g., by placing the first wall on the plane going “through” Figure 2 or 11, rather than on the left side of the figure) as an engineering design choice of a way to arrange the disclosed passages. The rearrangement would have been one of a small number of choices for the placement of the first passage that would have been obvious to try depending on the desired 
Regarding claim 9, in the apparatus described by Kroeker in view of Thakur, Kroeker further discloses that the second handling robot is arranged to receive a processed target from the vacuum chamber via the second passage of the load lock chamber and transfer the processed target to the first passage of the load lock chamber (Figures 10H-10R show blade 262 of robot 204 moving a processed target 500 from the vacuum chamber via the second passage; paragraphs [0052]-[0053]).
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroeker in view of Thakur as applied to claim 1 above, and further in view of Saeki.
Regarding claim 2, Kroeker in view of Thakur describe an apparatus as discussed above with regard to claim 1, including a first handling robot as taught by Thakur and a substrate transfer system as disclosed by Kroeker. Kroeker in view of Thakur do not specifically teach that the first handling robot comprises a moveable body that is adapted for controllable vertical movement. However, Saeki teaches a system that is related to the one described by Kroeker in view of Thakur, including a handling robot 41 for transferring a substrate to a load lock chamber 30 (Saeki, Figures 1 and 2). Saeki further teaches that a moveable body of the robot 41 is adapted for controllable vertical movement within the robot space to access the substrates and the first passage of the load lock chamber (Saeki, column 4, lines 64-67; column 5, lines 1-8). Regarding claim 2, it would have been obvious to a person of ordinary skill in the art to provide vertical movement as taught by Saeki in the first handling robot in the apparatus described by Kroeker in view of Thakur in order to advantageously enable the robot to receive a substrate at one height and transfer the substrate to the load lock passage at a different height.
claim 3, Kroeker in view of Thakur and Saeki describe an apparatus as discussed above with regard to claims 1 and 2, including a first handling robot as taught by Thakur, with vertical movement as taught by Saeki, and a substrate transfer system as disclosed by Kroeker. Kroeker does not specifically disclose that the substrate transfer system is arranged to supply the target at a position above the position of the first passage of the load lock chamber. However, Kroeker discloses that various configurations of the load lock chamber 200 and substrate transfer system (i.e., a robot outside of the load lock and vacuum chamber area; e.g., robot 702 in Figure 13) may include configurations other than Figure 13 discussed above with regard to claim 1 (Kroeker; paragraph [0057]-[0602]). Regarding claim 3, it would have been obvious to a person of ordinary skill in the art to arrange the substrate transfer system to supply the target at a position above the position of the first passage of the load lock chamber in the system described by Kroeker in view of Thakur and Saeki as an engineering design choice of an alternative location for the substrate transfer system relative to the load lock chamber. In other words, one in the art would understand (particularly with Saeki’s additional teaching of a robot capable of vertical movement) that instead of placing the elements at the same level as each other, the substrate transfer system may be placed higher than the load lock chamber if desired to better fit the entire system into a given space. Such a placement would yield a predictable result of still enabling the various robots suggested by Kroeker, Thakur, and Saeki to access and transfer the substrates between locations.
Claims 10, 11, 19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroeker in view of Thakur as applied to claims 1, 9, and/or 21 above, and further in view of De Boer.
claim 10, in the apparatus described by Kroeker in view of Thakur, Kroeker discloses a target comprising a substrate (i.e., wafer 500) but does not specifically disclose a clamped substrate. However, De Boer teaches a system that is related to the one described by Kroeker in view of Thakur including moving and processing a substrate comprising a wafer (De Boer, Figures 3 and 8; paragraphs [0002]-[0004], [0016], [0043], and [0052]-[0053]). De Boer further teaches a clamped substrate (i.e., De Boer teaches clamping a wafer 1 to wafer table 8; paragraphs [0016] and [0043]). Regarding claim 10, it would have been obvious for a person of ordinary skill in the art to include a clamped substrate as taught by De Boer in the system described by Kroeker in view of Thakur in order to advantageously ensure that the substrate remains flat and thus avoid positioning and/or focus errors during processing (De Boer, paragraph [0004]).
Regarding claim 11, in the apparatus described by Kroeker in view of Thakur and De Boer (which includes a clamped substrate as taught by De Boer and a first handling robot as taught by Thakur), Kroeker discloses that the second handling robot 204 is arranged to receive the substrate via the first passage 266 while predominantly oriented along an angle bisection between the first wall and the second wall. Kroeker discloses that robot 204 is “predominantly oriented along an angle bisection between the first wall and the second wall” at least in the sense that robot 204 is located between the first wall (the wall including first passage 266) and the second wall (the wall including second passage 248), which are opposite of each other. The claim does not further recite any details with respect to the angle between the walls.
Regarding claims 19 and 22, as well as claim 22 may be understood with respect to 35 U.S.C. 112(b) discussed above, Kroeker in view of Thakur describe a system and method as 
receiving a substrate via the first passage while the second passage is closed (i.e., substrate “second wafer 502” is received via the first passage while the second passage is closed as shown in Figure 10D; paragraph [0051]);
receiving a processed substrate from the vacuum chamber via the second passage while the first passage is closed (i.e., processed substrate “first wafer 500” is received via the second passage while the first passage is closed as shown in Figures 10K; paragraphs [0052]-[0053];
transferring the substrate towards the vacuum chamber via the second passage while the first passage is closed (i.e., substrate “second wafer 502” is transferred towards the vacuum chamber via the second passage while the first passage is closed as shown in Fig. 10P; paragraph [0053]); and
in any order: transferring the processed substrate to the first passage (Figure 10Q aand 10R show processed substrate “first wafer 500” transferred to the first passage; paragraph [0053]) and receiving a further substrate via the first passage while the second passage is closed (Kroeker discloses that “the steps are repeated”; paragraph [0053]).
Again, Kroeker does not specifically disclose a clamped substrate. However, De Boer teaches a system that is related to the one described by Kroeker in view of Thakur including moving and processing a substrate comprising a wafer (De Boer, Figures 3 and 8; paragraphs [0002]-[0004], [0016], [0043], and [0052]-[0053]). De Boer further teaches a clamped substrate (i.e., De Boer teaches clamping a wafer 1 to wafer table 8; paragraphs [0016] and [0043]). Regarding claims 19 and 21, it would have been obvious for a person of ordinary skill in the art to include a clamped substrate as taught by De Boer in the system and method described by .
19.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroeker in view of Thakur and De Boer.
Regarding independent claim 20, Kroeker discloses an apparatus as similarly discussed above with regard to claim 1 (see Figures 2-4 and 13) for transferring a target from a substrate transfer system (i.e., elements including an atmospheric robot 702 shown in Figure 13; paragraph [0059]) to a vacuum chamber (i.e., process chamber 249 in Figure 2; paragraph [0031]),
the target comprising a substrate (i.e., wafer 250) or a substrate support structure onto which a substrate has been clamped,
the apparatus comprising:
a load lock chamber (i.e., load lock 200) for transferring the target into and out of the vacuum chamber, the load lock chamber comprising a first wall having a first passage (i.e., loading aperture 266; paragraph [0055]) therein providing access between a robot space (i.e., the area outside of the load lock) and the interior of the load lock chamber, and a second wall having a second passage (i.e., aperture 248; paragraphs [0031]-[0032]) therein providing access between the interior of the load lock chamber 200 and the vacuum chamber 249; and
a handling robot (i.e., transfer robot 204) movable within the load lock chamber to access the first passage 266 of the load lock chamber and the second passage 248 of the load lock chamber for access to the vacuum chamber (i.e., Figures 4A-4C show blade 262 of handling robot 204 receiving a wafer 250 via the first passage from an atmospheric robot blade 285, and Figure 4D shows blade 262 of handling robot 204 moving the wafer 250 into the vacuum chamber via the second passage; paragraphs [0033], [0040], and [0041]).

Kroeker also discloses an alternative embodiment in Figure 11 with a first passage 506 of the load lock chamber (paragraph [0054]) instead of first passage 266 as shown in Figure 2. Examiner notes that this alternative embodiment would also apply to the claims in the same way as discussed with respect to Figure 2 of Kroeker since the embodiment also includes all of the elements and limitations discussed above.
Regarding the 35 U.S.C. 112(f) limitation “substrate transfer system,” Examiner submits that the atmospheric robot 704, which Kroeker discloses may travel on a horizontal track 704 such as shown in Figure 13, is equivalent or substantially similar to the structure of the substrate transfer system comprising horizontal transfer robot 650 such as shown in Figure 7 of 418 Patent.
Further regarding claim 20, Kroeker discloses a substrate transfer system (including an atmospheric robot outside of the load lock chamber) and a handling robot movable within the load lock chamber but does not specifically disclose a further handling robot movable within the robot space to access the substrate transfer system and the first passage of the load lock chamber. In other words, Kroeker does not specifically disclose a “first” handling robot between the substrate transfer system and the first passage of the load lock chamber). Rather, Kroeker 
However, Thakur teaches a system (Figure 15 and paragraph [0096]; see also Figure 2) that is related to the one disclosed by Kroeker, including transferring a target from a substrate transfer system (i.e., robots 108A-B in front-end environment 104; paragraph [0038]) to a vacuum chamber (i.e., one of processing chambers 201-204; paragraph [0034]) via load lock chambers 106A-B and a handling robot (i.e., robot 113; paragraphs [0039]-[0040]). Thakur further teaches another handling robot (i.e., robot 330 in Figure 15) movable within the robot space to access the substrate transfer system 108A-B and the first passage of the load lock chamber 106A-B.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to further include a handling robot movable within the robot space to access the substrate transfer system and the first passage of the load lock chamber as taught by Thakur in the system disclosed by Kroeker in order to advantageously move the substrates to additional chambers for atmospheric pre-processing as desired (e.g., a cleaning process performed in wet clean chamber 360; Thakur, Figure 15 and paragraph [0096]-[0098]).
	Further regarding claim 20, in the system described by Kroeker in view of Thakur, Kroeker discloses a vacuum chamber but does not specifically disclose a vacuum chamber of a lithography system. However, De Boer teaches a system that is related to the one described by Kroeker in view of Thakur including moving and processing a substrate comprising a wafer (De Boer, Figures 3 and 8; paragraphs [0002]-[0004], [0016], [0043], and [0052]-[0053]). De Boer further teaches a lithography system and a vacuum chamber in a lithography system (paragraphs [0003], [0043], and [0053]). Regarding claim 20, it would have been obvious to a person of . 
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroeker in view of Thakur and De Boer as applied to claim 11 above, and further in view of Salek.
Regarding claims 12 and 13, as well as claim 12 may be understood with respect to 35 U.S.C. 112(b) discussed above, Kroeker in view of Thakur and De Boer describe an apparatus as discussed above with regard to claim 11, which includes a clamped substrate as taught by De Boer. De Boer further teaches that the clamped substrate is a substrate support structure onto which a substrate has been clamped (again, De Boer teaches a wafer 1 clamped to wafer table 8; paragraphs [0016] and [0043]). Kroeker further discloses that the second handling robot 204 comprises a body (i.e., blade 262) provided on a robot arm (i.e., drive arm 354; Figures 3 and 5) and is arranged to receive the substrate via the first passage 266 while predominantly oriented along an angle bisection between the first wall and the second wall (Figure 2). Again, Kroeker discloses that robot 204 is “predominantly oriented along an angle bisection between the first wall and the second wall” at least in the sense that robot 204 is located between the first wall (the wall including first passage 266) and the second wall (the wall including second passage 248), which are opposite of each other. The claim does not further recite any details with respect to the angle between the walls.
Kroeker in view of Thakur and De Boer does not specifically teach that the robot body is provided with at least two fingers. However, Salek teaches a system that is related to the one described by Kroeker in view of Thakur and De Boer, including moving and processing a 
Regarding claims 12 and 13, it would have been obvious to a person of ordinary skill in the art to provide a robot with two fingers having an arched shape as taught by Salek in the system described by Kroeker in view of Thakur and De Boer in order to advantageously enable the system to more accurately center a round substrate onto the robot body and thus more accurately place the substrate relative to other elements during processing (Salek, paragraph [0065]).
Allowable Subject Matter
Claims 5, 6, 8, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, including Kroeker, Thakur, Saeki, De Boer, and Salek, does not specifically disclose or fairly teach an apparatus including the combination of all of the elements and limitations recited in claims 5, 6, 8, and 14-18 (including all of the limitations of any respective parent claims), particularly wherein:
the moveable body of the second handling robot is also adapted for controllable vertical movement within the load lock chamber (e.g., claim 5);
the apparatus further comprises a third handling robot movable within the load lock chamber to access the first passage of the load lock chamber and the second passage of the vacuum chamber (e.g., claim 6);

the second handling robot comprises: a base for said robot arm, movably arranged along a rail, wherein the rail is oriented in a substantially vertical direction; and a section connected to the base and the body enabling the robot arm to translate and rotate the substrate support structures onto which the substrates have been clamped in a two-dimensional plane (e.g., claims 14-18).
Response to Arguments

Applicant’s Response has been fully considered.
Regarding the 35 U.S.C. 112(a) and 35 U.S.C. 251 rejections of claims 1-19, 21, and 22, Applicant’s arguments are persuasive (Response, pages 13-14 and pages 15-16). Upon further consideration, Examiner withdraws the 112(a) and 251 rejections.
Regarding the 35 U.S.C. 112(b) rejections, Applicant’s amendment has overcome the 112(b) rejection of claims 2-5 and 11. However, Examiner maintains the 112(b) rejection of claim 12, which is unamended. Examiner also maintains the 112(b) rejection of claims 21 and 22 because the claims still ambiguously recite a method comprising apparatus elements but no explicit method steps.
Regarding claim interpretation under 35 U.S.C. 112(f), Examiner disagrees with Applicant’s argument that the limitation “substrate transfer system” should not be interpreted under 35 U.S.C. 112(f) (Response, pages 16-18). In this case, the limitation “substrate transfer system” is not understood by persons of ordinary skill in the art to have a sufficiently definite Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015).
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395,1404 (Bd. Pat. App. & Int. 2009) (precedential).
As to (1), although Examiner does not dispute that 418 Patent specification does set forth a structure, Examiner maintains that the “substrate transfer system” is described in purely functional terms in the claims. The specification states that “The substrate transfer system 350 may take the form of a suitable conveyor system, for example a conveyor system which extends in a substantially horizontal direction.” 418 Patent, column 8, lines 27-29 (emphasis added). This description of an example does not impart a particular structure to the claim term “substrate transfer system” so as to inform one of ordinary skill in the art that the term itself denotes structure. While a person of ordinary skill in the art would know that there are various available ways to achieve the function of transferring a substrate, the phrase “substrate transfer system” would not connote any particular structure or class of structure to a person having ordinary skill in the art.
As to (2), American Heritage Dictionary defines “transfer” as “To convey or cause to pass from one place, person, or thing to another.” These are generic, functional terms that could apply to many structures. Unlike words such as “detent” or “detector” cited by Applicant 
As to (3), Applicant has not provided extrinsic or prior art evidence that “substrate transfer system” is an art-recognized structure.
Additionally, claim 1, for example, does not include further language with respect to the substrate transfer system. The claim does not describe how the substrate transfer system operates within the rest of the claimed invention in a way that would connote sufficiently definite structure.
Regarding the 35 U.S.C. 103 rejections, Applicant’s arguments are not persuasive (Response, pages 18-22). Examiner maintains these rejections. 
Regarding the teachings of Kroeker, Examiner disagrees with Applicant’s assertion that “Kroeker’s transfer robot 204 including blade 262 only accesses aperture 248 not loading aperture 266” (Response, page 20). Robot 204 “accesses” aperture 266 at least in the sense that robot 204 can receive a substrate passed through aperture 266 from another robot. The claim in view of 418 Patent specification does not specifically recite that the second handling robot itself must be capable of traveling through both apertures. Figures 13a-b and 14 of 418 Patent, for example, similarly shows a handling robot 701 within the load lock chamber receiving a substrate that is passed through the aperture by a different robot 401.
The limitation “a second handling robot movable within the load lock chamber to access the first passage of the load lock chamber and the second passage of the load lock chamber for access to the vacuum chamber” in view of the 418 Patent specification is not limited to a second handling robot that moves through both passages. 418 Patent specification discloses, for example, a second handling robot (i.e., robot body 701 in Figures 12 and 13a-b) that “accesses”  by another element. Rather than the second handling robot 701 somehow exiting through the first aperture 710 and receiving the substrate outside, 418 Patent specification states that the substrates are delivered or picked up by another handling robot (i.e., VTR 401) entering the aperture 710 (see Figures 13a-b and 14a). In other words, 418 Patent specification does not disclose that the second handling robot 701 itself travels through aperture 710, only that it has “access” to substrates coming into its space via aperture 710.

    PNG
    media_image5.png
    518
    591
    media_image5.png
    Greyscale


In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (e.g., the second handling robot receiving a substrate in a more direct way from other recited elements) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the combination of Kroeker in view of Thakur, Examiner disagrees with Applicant’s argument that “Thakur’s system shown in figure 15 has configurations that Kroeker teaches away from. Therefore...one of ordinary skill in the art would not be motivated to modify the system disclosed by Kroeker to include Thakur’s robot 330….” Response, page 22. In response to Applicant's argument that Thakur teaches “providing load locks that are interposed between a front-end environment and a transfer chamber” (Response, page 22), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                             

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                                   









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 19 recites similar limitations as claim 22, but claim 19 is directed to an apparatus. The limitations in claim 19 are not indefinite under 35 U.S.C. 112(b) because they are considered further limitations with respect to the functions/capabilities of the apparatus elements.